Citation Nr: 0420527	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from October 1942 to 
October 1944.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a June 2002 rating decision.  In 
that decision, the RO, inter alia, denied the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  The veteran filed a notice of disagreement (NOD) 
in July 2002, and the RO issued a statement of the case (SOC) 
in November 2002.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
November 2002.  

For the reason expressed below, this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  


REMAND

On the above-noted November 2002 VA Form 9, the veteran 
checked a box indicating that he did not desire a hearing 
before a member of the Board [A member of the Board may also 
be known as a "Veterans Law Judge," see 38 C.F.R. 
§ 19.2(b)(2003)].  Following notification of the RO's 
certification of the veteran's appeal to the Board later in 
November 2002, the veteran submitted an additional VA Form 9, 
dated in December 2002.  The veteran checked a box indicating 
his desire for a hearing before a member of the Board.  He 
reported that he would appear personally at the local VA 
office (Travel Board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, in accordance with his 
request, the veteran must be provided an opportunity to 
present testimony at a Travel Board hearing.

To ensure that all due process requirements are met, the 
matters on appeal are hereby REMANDED to the RO, via the AMC, 
for the following action:
 
The RO should schedule the veteran for a 
Travel Board hearing in accordance with 
his December 2002 request.  The RO should 
notify the veteran (and his 
representative) of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2003).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



